EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-6402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants, consents to the inclusion of our report of October 7, 2012, on the audited financial statements of EquiSource Hotel Fund 1 LLP as of September 30, 2012 and for the period from September 19, 2012 (inception) to September 30, 2012 ended in Form S-11 Amendment No2 that are necessary now or in the near future with the U.S. Securities and Exchange Commission and to the reference to our Firm under the heading "Experts" in the Prospectus. Very truly yours, /s/Stan J.H. Lee, CPA Stan J.H. Lee, CPA Fort Lee, NJ, US February 14, 2013
